Citation Nr: 1721791	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-27 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a shoulder disability.  

2.  Entitlement to service connection for a disability affecting the fallopian tube.  

3.  Entitlement to service connection for a respiratory disability, to include asthma.  

4.  Entitlement to service connection for arthritis of the cervical spine and lower back disability.  

5.  Entitlement to service connection for a bilateral lower extremity disability, to include legs, ankles, and feet.  

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for residuals of stroke, to include right hand paralysis and memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to January 1985 and from November 1990 to November 1994.  She also had service in the Army National Guard and Army reserves from March 1996 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In the March 2009 rating decision, the RO denied service connection for arthritis of the upper and lower back, arthritis of bilateral legs, bilateral foot and ankle disability, respiratory disability, residuals of a stroke, removal of fallopian tube, bilateral hearing loss, and an acquired psychiatric disorder, to include PTSD and depression

In the October 2009 rating decision, the RO confirmed and continued the March 2009 denials and denied service connection for bursitis and/or tendonitis of an unspecified shoulder.

The Veteran testified before the undersigned during a hearing in September 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  

This matter was before the Board in December 2014, at which time it was remanded for additional evidentiary development, including obtaining outstanding treatment records and VA examinations.  

During the October 2015 hearing loss VA examination, the Veteran reported recurrent tinnitus and indicated it was the result of military noise exposure.  It is noted that effective March 24, 2015, VA no longer recognizes informal claims.  Therefore, if it is the Veteran's intent to pursue a claim of entitlement to service connection for tinnitus, she is reminded of the need to complete a VA Form 21-0958.

The issues of service connection for a shoulder disability, disability affecting the fallopian tube, respiratory disability, arthritis of the cervical spine, lower back disability, bilateral lower extremity disability, an acquired psychiatric disability, and residuals of a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran had bilateral hearing loss at any time since the filing of the claim.  




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The VA's duty to notify was satisfied through a letter dated in February 2009, which fully addressed all notice elements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 
789 F.3d 1375 (Fed. Cir. 2015).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment record, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As discussed below, the Board has not obtained all available service treatment records.  Furthermore, in a letter dated in May 2015, the RO advised the Veteran that treatment records from the Washington VAMC from January 1996 cannot be located.  However, in the present case, there is no indication that the Veteran has been diagnosed with bilateral hearing loss throughout the time period on appeal.  Given this, developing the claim in order to obtain service treatment records or treatment records dated prior to the Veteran filing the present claim would delay the adjudication without any benefit extending to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  Indeed, there is no indication that any audiometric data from the time the claim was filed to the present is outstanding, and without such data there would be no basis upon which to award service connection for bilateral hearing loss given that the Veteran does not have a present disability.  

Post-treatment records have been associated with the claims file and the Veteran has not identified any additional records that should be retrieved.  Accordingly, VA's duty to assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in October 2015.  This examination is adequate for the purposes of the matter adjudicated herein, as it was based on the diagnosis and etiology of the claimed bilateral hearing loss.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Veteran filed a claim for bilateral hearing loss in February 2009.  She asserts that she was a mechanic in service and did not wear hearing protection and began to notice hearing problems in 1994.  See 10/29/2014, Virtual VA Documents, Hearing Transcript, pp. 11-12.  

The Veteran underwent a VA hearing examination in October 2015, at which time she was assessed with normal hearing in the right and left ears.  Specifically, the audiometric test results did not reveal auditory thresholds of 26 decibels or greater for any of the Hertz frequencies and did not reveal speech recognition scores of less than 94 percent using the Maryland CNC Test.  See 38 C.F.R. § 3.385.  Outpatient records have also been reviewed and they similarly fail to indicate hearing loss disability for VA compensation purposes.

After a review of the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  In this regard, the evidence does not indicate that the Veteran has been diagnosed with bilateral hearing loss at any time during the period on appeal.  While in-service noise exposure is conceded and the Veteran reported difficulty hearing since that time, the evidence does not demonstrate that she has a bilateral hearing loss disability.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for bilateral hearing loss have not been met.  38 C.F.R. § 3.303.  

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for bilateral hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

At the outset, the Board notes that the Veteran's complete service treatment records have not been associated with the claims file.  While it appears that the RO requested medical and service records from the District of Columbia National Guard, it does not appear that the service treatment records were requested from the Department of the Army for the Veteran's active duty service from January 1981 to January 1985 and from November 1990 to November 1994.  See 01/02/2009, VBMS, Third Party Correspondence.  

Furthermore, the Veteran states that she injured her back around 1996 during weekend drills.  See 04/20/2009, VBMS, VA 119 Report of Contact; 10/29/2014, VBMS, Hearing Transcript, pp. 3-4.  However, the Board does not have a list of specific dates of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (IDT) for her Army reserve service from March 1996 to March 2002.  In addition, the RO has not requested any physical profiles or line of duty reports associated with this back injury.  

Additionally, the Veteran testified that she sought treatment at Walter Reed Medical Center around 1996 following this back injury.  10/29/2014, VBMS, Hearing Transcript, pp. 3-4.  Also, the Statement of the Case dated in August 2012 lists the evidence reviewed, including a treatment note from Walter Reed Army Medical Center Emergency Room dated in February 1998.  However, this treatment record is not associated with the claims file.  

Lastly, the Board notes that VA examinations were performed in October and November 2015.  With regard to the VA examinations performed for the respiratory disability, knee and lower leg, thoracolumbar spine, and cervical spine, the examiner found these disabilities less likely than not service connected on the basis of the gap between the Veteran's service and treatment commencement date.  However, the examiner failed to take into account the Veteran's lay statements and the fact that the RO was unable to obtain treatment records from the Martinsburg VAMC prior to 2004.  Accordingly, on remand the examiner must address the Veteran's lay statements as to the onset of any disability and any additional evidence obtained when providing the etiology opinion.  

In light of the foregoing, the Board finds that a remand is necessary in order to obtain the Veteran's service treatment records, verify the beginning and end dates for all periods of ACDUTRA and IDT, including service with either the Army reserve or the Army National Guard, obtain any line of duty reports associated with a back injury, and obtain records from Walter Reed Medical Center from 1996 to 1998.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's complete service treatment records for her period of active duty service in the United States Army from January 1981 to January 1985 and from November 1990 to November 1994.  All efforts to obtain the records should be associated with the claims file.  If any service treatment records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and her representative.  

2.  Obtain and associate with the claims file the Veteran's beginning and end dates for any ACDUTRA and IDT associated with her Army Reserve and Army National Guard Service.  The specific dates of the Veteran's ACDUTRA and/or IDT service are required along with any supporting documentation.  If this information or documentation is unavailable this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and her representative.  

3.  Obtain and associate with the claims file any physical profiles or line of duty reports associated with the back injury that occurred between 1996 and 1998.  All efforts to obtain the records should be associated with the claims file.  

4.  Obtain and associate with the claims file the Veteran's treatment records from Walter Reed Medical Center for the time period of 1996 through 1998, in addition to the Walter Reed Army Medical Center Emergency Room record dated in February 1998, which was listed in the August 2012 Statement of the Case.  

5.  After completion of #1 through #4, forward the entire claims file, including a copy of this remand, to the October and November 2015 VA examiner for an addendum opinion as to the etiology of the Veteran's claims of respiratory disability, to include asthma; back disability; neck disability; and disability of the bilateral lower extremities, to include legs, ankles, and feet. (If the examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.)  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following question:  Is it at least as likely as not (probability of at least 50 percent) that any respiratory disability, neck disability, back disability, or disability of the bilateral lower extremity, including legs, ankles, and feet, had its onset and/or is otherwise related to her period of active service?  

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner should discuss the Veteran's lay statements with regard to the onset of each disability.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

6.  After completion of #1 through #4, forward the entire claims file to the October 2015 VA clinical psychologist examiner for an addendum opinion as to the etiology of the Veteran's claims of an acquired psychiatric disorder, to include PTSD and depression.  (If the examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.)  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following question: Is it at least as likely as not (probability of at least 50 percent) that any acquired psychiatric disability, to include PTSD and depression, had its onset and/or is otherwise related to her period of active service, including, but not limited to, the claimed military sexual trauma?  

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner should discuss the Veteran's lay statements with regard to the onset of each disability.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

7.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and her representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


